Citation Nr: 1530013	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-49 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for bladder cancer, including malignant glomus, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the claim file was transferred to the RO in Oakland, California.  

In October 2010, the Veteran was provided a statement of the case that addressed all three of the claims for service connection denied in the July 2009 rating decision.  When subsequently filing a substantive appeal in December 2010, the Veteran stated that he wished to appeal only the listed issues, identifying only his claims for service connection for prostate and bladder cancers as a result of exposure to herbicides.  However, the subsequent supplemental statement of the case, issued in August 2012, addressed the issue of entitlement to service connection for tinnitus.  Moreover, in arguments submitted by the Veteran's representative in September 2012 and June 2015, the claim for service connection for tinnitus was also addressed and the issue was certified to the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely Substantive Appeal may be waived, and that, where VA takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  See Archibold v. Brown, 9 Vet. App. 124, 132 (1996); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 (2003); Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the Board concludes that the issue of entitlement to service connection for tinnitus remains in appellate status.  

The issues of entitlement to service connection for prostate cancer and for bladder cancer, including malignant glomus, due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that his current tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540, __ Vet. App. ___, 2015 WL 510609, 12 (Feb. 9, 2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his tinnitus began in service as a result of exposure to excessive noise, and has continued to the present.  His DD 214 shows a military occupational specialty of radio operator.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  There is no conflicting evidence of record.  Thus, the Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran was afforded a VA audiology examination in June 2009.  While noting the Veteran's military occupational specialty of radar operator, the VA examiner indicated that the Veteran had a history of occupational and recreational noise exposure both prior to and after service, as well as a history of noise exposure in service.  The examiner noted that the Veteran's service treatment records showed no evidence of tinnitus in service and indicated that tinnitus is also commonly associated with other etiologies other than noise exposure.  The examiner opined that, because the Veteran's tinnitus was not documented in his service treatment records, she was unable to etiologically link it to his noise exposure without resorting to mere speculation.  

The Board finds this medical opinion to have no probative value because the examiner indicated that she could not provide an opinion as to the etiology of the Veteran's tinnitus without resorting to mere speculation because of the lack of in-service records showing complaints or treatment for tinnitus and did not take into consideration the Veteran's lay statements regarding experiencing tinnitus in service.  There is no requirement that a disability be noted in a veteran's service treatment records in order to establish entitlement to service connection.  Thus, the examiner's medical opinion reflects a misunderstanding of the standard applicable to establishing entitlement to service connection.  Moreover, the same examiner impermissibly ignored the Veteran's lay statements regarding onset of symptoms of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  For these reasons, the Board finds that the June 2009 VA medical opinion is not probative.

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, the Board finds that the Veteran has a current diagnosis of tinnitus.

While the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for tinnitus may be established by continuity of symptomatology.  Fountain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service and has continued to the present day.  Thus, the Board finds that service connection is warranted.  38 C.F.R. § 3.303(b).  


ORDER

Service connection for tinnitus is granted.  



REMAND

With regard to the Veteran's claims for service connection for prostate and bladder cancers as results of exposure to herbicides, the Board finds that the evidence of record is inadequate for determining the claims.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

In his notice of disagreement, received in July 2010, the Veteran indicates that he served aboard both the USS Enterprise and the USS Bainbridge in waters offshore of Vietnam and believes he was exposed to Agent Orange while serving aboard these ships.  VA should request a complete copy of the Veteran's service personnel records, to determine whether the Veteran served aboard the USS Enterprise and/or the USS Bainbridge when either ship was in Vietnam waters.  38 C.F.R. § 3.159(c).  

In his VA Form 9, the Veteran also alleges that he was exposed to Agent Orange or a similar herbicide due to distillation of water aboard ship.  The Veteran provided a copy of an internet article regarding research conducted for the Australian Department of Veterans Affairs in support of his contentions.  The Veteran further stated that a herbicide was used to impede algae growth in the water tanks.  Proper development should be undertaken to determine whether any ship the Veteran was aboard distilled or purified seawater off the coast of Vietnam for onboard consumption and whether such process exposed the Veteran to herbicides.

The Veteran claims that he currently has prostate cancer and that his bladder cancer has been identified as a malignant glomus tumor.  While bladder cancer in itself is not a disease presumptively associated with exposure to herbicides, both prostate cancer and malignant glomus tumors are such presumptive diseases.  See 38 C.F.R. § 3.309(e).  However, the submitted April 2006 pathology report, while indicating biopsy specimens from the bladder and prostate revealed papillary urothelial carcinoma, high grade, without lamina propria or muscularis propria invasion, does not clearly indicate whether the Veteran has diagnosed prostate cancer, a malignant glomus tumor, or any other presumptive malignancy associated with herbicide exposure.  Further, notwithstanding the presumptive provisions, service connection for a disease based on exposure to herbicides may also be established by showing that a disability is, in fact, causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Therefore, a remand is required for a VA medical opinion that addresses these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records, to include all information pertaining to his assigned duties and ship assignments.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran.  

2.  Determine whether or not the Veteran was assigned to the USS Enterprise and/or the USS Bainbridge while either ship was stationed in Vietnam waters.  If the Veteran was aboard the USS Enterprise and/or the USS Bainbridge, provide the dates he was aboard.  If he was not aboard either ship, make a finding to that effect.  

3.  If the evidence shows that the Veteran was aboard the USS Enterprise and/or the USS Bainbridge while it was in waters offshore of Vietnam, VA must ask an appropriate source whether either ship used distillation as a means for purification of water as discussed in the internet article submitted by the Veteran.  If so, VA should undertake further development to determine whether the distillation process exposed the Veteran to herbicides.  

4.  If VA determines that the Veteran was exposed to herbicides, forward the claim file to an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  It is within the examiner's discretion to determine whether an in-person physical examination is required.  

Based on a review of the evidence of record, the examiner is to determine whether the Veteran currently has prostate cancer, a malignant glomus tumor of the bladder, or any other disease presumptively associated with exposure to herbicides listed under 38 C.F.R. § 3.309(e).  

If the Veteran does not currently have a disease presumptively associated with herbicide exposure, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bladder cancer and/or current prostate disease is related to his active service, to include his exposure to herbicides.  It is not sufficient to simply note that bladder cancer and/or a prostate disease other than cancer is not an herbicide presumptive disability.  The examiner must address the likelihood of a causal relationship between exposure to herbicides and development of bladder cancer and/or prostate disease other than cancer in this Veteran.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


